DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The amendments filed April 12, 2021, have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. The examiner regrets applicant’s assertion that the examiner has engaged in deliberate piecemeal examination, which has resulted in protracted prosecution of this case.  The examiner respectfully disagrees this was intentional. The examiner respectfully asserts that the applicant has exercised claim drafting which has resulted in claims replete with broad, vague, and confusing language.  The examiner also respectfully asserts that throughout prosecution the claims have been infused with redundant limitations and limitations that have been moved around in the claim but adds no additional clarification and/or attempt to overcome the prior art. For example, the (new first) determining step merely recites what was previously recited in the (now second) determining step in separate first determining step.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: first acceptability condition status for the first test device indicating whether the first test device can accept a sample and second acceptability condition status for the second test device.
The rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).
As Applicant appreciates, the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted. New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification. See 37 CFR 1.75, MPEP §608.01(i) and § 1302.01. Note that examiners are to ensure that the terms and phrases used in claims presented late in prosecution of the application find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first transport unit” and “second transport unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites each of the master control unit and the slave control unit is programmed to selectively operate in a system measurement mode and a stand-alone measurement mode, the system measurement mode accepting samples assigned by the master control unit and the stand-alone measurement mode accepting samples that are manually installed, for the system measurement mode set for the master control unit and the system measurement mode set for the slave control unit, and for the stand-alone measurement mode set for the master control unit and the system measurement mode set for the slave control unit, the master control unit is configured with program instructions to perform operations comprising:
determining a first acceptability condition status for the first test device indicating whether the first test device can accept a sample;
determining a second acceptability condition status for the second test device indicating whether the second test device can accept a sample based on a notification, from the slave control unit, on whether the second test device is normally operating;
determining, among the first and second test devices with the system measurement mode being set for the slave control unit, a destination of a sample transported from upstream of the first transport unit and to be tested based upon the first acceptability condition status and the second acceptability condition status, the first acceptability condition status being unacceptable for the standalone measurement mode being set for the master control unit;
controlling the first transport unit to dispose the sample at a first loading position of the first test device for the destination being the first test device and the first acceptability condition being acceptable, and to dispose the sample at a second loading position of the second test device for the destination being the second test device and the second acceptability condition status being acceptable; and
communicating a command to receive the sample to the slave control unit for the destination being the second test device and the second acceptability condition status being acceptable, and the slave control unit is configured with program instructions to perform operations comprising controlling the second transport unit to dispose the sample at the second loading position, in response to the command from the master control unit;
controlling the first transport unit to dispose the sample at a first loading position of the first test device when the destination is the first test device, and to dispose the sample at a second loading position of the second test device when the destination is the second test device; and
communicating a command to receive the sample to be tested to the slave control unit when the destination is the second test device, and 
the slave control unit is configured with program instructions to perform operations comprising controlling the second transport unit to dispose the sample to be tested at the second loading position, in response to the command from the master control unit.
In support of the amendment, applicant points to paras [0073] and [0074] of applicant’s specification. In particular the “[m]aster control unit 25 executes program 26a and thereby performs assignment of the rack 500 to test device 20 and the test device 30. In other words, applicant assert that even when test device 20 is set in the stand-alone measurement mode, master control unit 25 can continuously execute the determination of the transport destination of the sample, and the issuance of the instructions to slave control unit 35.”
The examiner does not agree this supports the additional language now recited in claim 1. The operation of the master and slave control units in claim 1 relate to an intermediate generalization of the invention because they disclose only the latter part
of the algorithm, starting from step S7, wherein other parts of the algorithm (at least steps S4-S6) are omitted. Therefore, the partial algorithm cited by applicant for support of claims 1 -4 and 6-14 do not find basis in the application as filed. This is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as drafted are replete with broad, redundant and confusing language.
Claim 1 now recites each of the master control unit and the slave control unit is programmed to selectively operate in a system measurement mode and a stand-alone measurement mode, the system measurement mode accepting samples assigned by the master control unit and the stand-alone measurement mode accepting samples that are manually installed, for the system measurement mode set for the master control unit and the system measurement mode set for the slave control unit, and for the stand-alone measurement mode set for the master control unit and the system measurement mode set for the slave control unit, the master control unit is configured with program instructions to perform operations comprising:
determining a first acceptability condition status for the first test device indicating whether the first test device can accept a sample;
determining a second acceptability condition status for the second test device indicating whether the second test device can accept a sample based on a notification, from the slave control unit, on whether the second test device is normally operating;
determining, among the first and second test devices with the system measurement mode being set for the slave control unit, a destination of a sample transported from upstream of the first transport unit and to be tested based upon the first acceptability condition status and the second acceptability condition status, the first acceptability condition status being unacceptable for the standalone measurement mode being set for the master control unit;
controlling the first transport unit to dispose the sample at a first loading position of the first test device for the destination being the first test device and the first acceptability condition being acceptable, and to dispose the sample at a second loading position of the second test device for the destination being the second test device and the second acceptability condition status being acceptable; and
communicating a command to receive the sample to the slave control unit for the destination being the second test device and the second acceptability condition status being acceptable, and the slave control unit is configured with program instructions to perform operations comprising controlling the second transport unit to dispose the sample at the second loading position, in response to the command from the master control unit;
controlling the first transport unit to dispose the sample at a first loading position of the first test device when the destination is the first test device, and to dispose the sample at a second loading position of the second test device when the destination is the second test device; and
communicating a command to receive the sample to be tested to the slave control unit when the destination is the second test device, and 
the slave control unit is configured with program instructions to perform operations comprising controlling the second transport unit to dispose the sample to be tested at the second loading position, in response to the command from the master control unit.
Applicant then indicates on page 17 of the outstanding response that the claims have been amended to clarify that the operations of the master unit are based on the second acceptability status (e.g., the acceptability of the conditions status of the salve unit being acceptable).  However, this language is not clearly recited in the claims and not clarified by specification (in particular para [0073]=[0074] which corresponds to the allocation processing of Fig. 4. 
The examiner again respectfully recommends applicant consider rewriting claim 1 to avoid the confusion that has resulted with the numerous additions and deletions presented throughout prosecution of this case. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 12, and 13 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the “first transport unit” and “second transport unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Thus, these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, dependent claims 2, 3, 12 and 13 attempt to further limit the “first transport unit” and “second transport unit”. Accordingly, the claims fail to further limit the “first transport unit” and “second transport unit” since the corresponding structure recited in the specification is already recited in claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, as best understood, remains rejected under 35 U.S.C. 103 as being unpatentable over Haas et al., (US 2006/0229763- already of record; hereinafter “Haas”).
	           As to claim 1, Haas teaches a test system comprising:
		a first test device comprising a master control unit 92 and a first transport unit (LM-local movers); and
		a second test device comprising a slave control unit 94 and a second transport unit (LM-local movers), the slave control unit communicably coupled with the master control unit to notify an acceptability condition status of the second test device to the master control unit and receive a command from the master control unit, the second test device located adjacent to the first test device, the second test device and the second transport unit located downstream of the first test device and the first transport unit in a transport direction of transporting samples (see Fig. 12 and para [0048] et seq.), wherein
		each of the master control unit and the slave control unit is programmed to selectively operate in a system measurement mode and a stand-alone measurement
mode, the system measurement mode accepting samples assigned by the master
control unit and the stand-alone measurement mode accepting samples that are
manually installed (note at para [0052] et seq., Haas teaches this use of respective communication devices 122 and separate controlling processes can also help accommodate modular engagement and disengagement of the respective modules 16, it is implicit that the standalone operation would require samples that manually installed since it is not connected to the conveyor 19);
		the master control unit is configured with program instructions to perform operations when the system measurement mode is set for at least one of the master control unit or the slave control unit, 	the operations comprising:
		determining, among the first and second test devices with the system measurement mode being set, a destination of a sample to be tested based upon an acceptability condition status of the first test device and the acceptability condition status of the second test device (when in detached/stand alone mode it is implicit that the destination for any samples on the conveyor 19 would not be the modules in the detached/stand-alone mode; see para [0056] et seq.);
		controlling the first transport unit to dispose the sample at a first loading position of the first test device when the destination is the first test device, and to dispose the sample at a second loading position of the second test device when the destination is the second test device (see para [0048] et seq.); and
		communicating a command to receive the sample to be tested to the slave control unit when the destination is the second test device, and the slave control unit is configured with program instructions to perform operations comprising controlling the second transport unit to dispose the sample to be tested at the second loading position, in response to the command from the master control unit (see para [0054] et seq.)
		However, Haas does not explicitly teach that the master control unit is housed in the first transport unit or the slave control unit is housed in the second transport unit.
		However, the arrangement of the control units in the transport units is merely a rearrangement of parts that would have been obvious to one of ordinary skill in the art at the time of the claimed invention. In fact, applicant indicates that the controllers built into the transport unit is considered preferred (see para [0052] and [0056] of applicant’s published application).  Being a preferred embodiment implicitly indicates that it is not necessary.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
		Note that the limitations “master” and “slave” are considered merely separate control units which interact with each other.  A person of ordinary skill in expect that the master control unit would dominate over the slave unit(s) by e.g., overwriting decisions.  However, applicant’s specification indicates that each control unit just handles different commands.  Therefore, “master” and “slave” are merely descriptive terms.  Nevertheless, Haas explicitly teaches “master” and “slave” controllers 
		In addition claim  1 recites numerous conditional “when” clauses, Note: the "when clause" in claims does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method (as in a method performed by a control unit) as a whole requires giving the claim its broadest reasonable interpretation, where "if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Thus, the additional limitations added to claim 1 have not received patentable weight.  
		Furthermore, even if the when clauses were given patentable weight, the controller of Haas would be configured to perform even when first test device can be operated in the stand-alone measurement mode, the master control unit can continuously execute the determination of the transport destination of the sample, and issuance of the instructions to the slave control unit 35.  Obviously, when a test device detached/stand alone mode it is implicit that the destination for any samples on the conveyor 19 would not be the modules in the detached/stand-alone mode and that a master controller would continuously determine the destination of the sample while the system is operating; see para [0056] et seq. of Haas).	
Claims 2-4 and 6-14, as best understood, remain rejected under 35 U.S.C. 103 as being unpatentable over Haas in view of Tanaka (US 2010/0083772).
	         Haas teaches a first supply transport unit and second supply transport unit (LM, local movers).  However, Haas does not include each transport unit includes a bypass transport unit.
	       Tanaka teaches	 the first transport unit of the first test device comprises:
		a first supply transport unit 31;
		a first bypass transport unit 32;
		the second test device comprises a second supply transport unit,
		the master control unit is configured with program instructions to perform operations further comprising:
controlling the first supply transport unit to supply the sample to a first loading position 35c to load the sample, and
controlling the first bypass transport unit to transport the sample to the second test device while causing the sample to bypass the first loading position loading position to load the sample, and
the control unit is configured with program instructions to perform operations further comprising the second supply transport unit to supply the sample, accepted via the first bypass transport unit, to a second loading position to load the sample.
		Accordingly it would have been obvious to one of ordinary skill in the art to have included in Haas the bypass transport units of Tanaka for the expected benefit of skipping a test device that is not assigned for testing. 
	As to claim 3, Tanaka teaches when the master control unit is configured with program instructions to perform operations such that when assigning a sample to the first test device, the master control unit performs operations to control the first supply transport unit to supply that the sample to the first loading position, and the master control unit is configured with program instructions to perform operations such that when assigning a sample to the second test device, the master control unit performs operations to:
control the first bypass transport unit to supply that the sample the second loading position, and 
transmit an instruction to the slave control unit so as to cause the slave control unit to perform operations to control the second supply transport unit to supply the sample to the second loading position (see para [0079]-[0094]).
	             As to claim 4, Tanaka teaches the master control unit is configured with program instructions to perform operation further comprising:
		communicating with the second test device and monitors the acceptability condition status of the second test device (second device is able to accept test racks therein).
	        As to claim 6, Tanaka teaches the master control unit is configured with program instructions to perform operations further comprising monitoring the number of racks retaining in each of the first and second test device, and does not assign a sample to a test device when there are too many tracks waiting in any one device (see para [0081] et seq.)  
		As to claim 7, Tanaka teaches the master control unit is configured with program instructions to perform operations such that assigning samples to the test device out of the first test device and the second test device is performed alternatively allocating the sample to the first and second test device according to a predetermined cycle (see para [0081] et seq.)
	 	As to claim 8, Tanaka teaches a third test device (one of the plurality of test devices 5) with a second control unit 300, wherein  the master control unit is communicable with the second control unit 300 of the third test device, when the master control unit, which is configured with program instructions, receives a request for accepting a sample from the control unit of the third test device, the master control unit acquires a status from the slave control unit, and determines a test device of the first and second test device that is capable of accepting the sample (see para [0087], [0101] et seq.)
		As to claim 9, Tanaka teaches each of the first test device and the second test device is operable in a stand-alone measurement mode to test samples independently and in a system measurement mode in which the first test device and the second test device test samples in cooperation with each other (see para [0101] et seq.)
		As to claim 10, Tanaka teaches when the first test device is set in the stand-alone measurement mode, the master control unit is configured with program instructions to perform operations comprising prohibiting assignment of a sample to the first test device and assigns the sample to the second test device (see para [0101] et seq.)
		As to claim 11, Tanaka teaches when the first test device is set in a stand-alone measurement mode to test samples independently during a measurement in a system measurement mode in which the first test device and the second test device test samples in cooperation with each other, the master control unit is configured with program instructions to perform operations comprising causing the first test device to continue the measurement of the sample remaining in the first test device and prohibits assignment of another sample to the first test device  (see para [0101] et seq.)
		As to claim 12, Tanaka teaches each of the first supply transport unit and the second supply transport unit comprises:
	          a first holder 33 to retain a sample before being tested;
	          a second holder 34 to retain a tested sample; and 
		a measurement line 35 that transports the sample in the first holder to the second holder via any of the first loading position and the second loading position.
		As to claim 13, Tanaka teaches the second test device further comprises a second bypass transport unit 32 capable of transporting a sample to a side of the second test device opposite from the first test device while bypassing the second loading position, and the second holder comprises a stopper member 322 that restricts movement of a sample to any of the first bypass transport unit and the second bypass transport unit.
As to claim 14, Tanaka teaches a master control unit 2, 52 and a slave control unit 300 that is built into the second test device (see Fig. 4).  However, Tanaka does not explicitly disclose the master control unit is built in the first test device.  However, the mere rearrangement of the master control unit in the first test device, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See MPEP § 2144.04.
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  In response to the previous rejection of claim 2 (wherein claims 3, 12, and 13 are rejected due to their dependency from claim 2), applicant merely states applicant is unaware of any proper legal standard that would prevent a means plus function element (i.e., “first transport unit” and “second transport unit” in claim 1) from being further limited in a dependent claim.  The examiner respectfully asserts that legal standard stems from the Office’s interpretation of these claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  That is, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In other words, the structural elements in claims 2, 3, 12, and 13 that perform the claimed function recited in the “first transport unit” (for example) are already recited in claim 1 by virtue of it be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In addition, applicant has not set forth how the “first transport unit” implicitly supplies sufficient structure when the structure required to perform the function is actually defined in the dependent claims. The examiner recommends applicant include the limitations of claim 2 into claim 1 to avoid this rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the operations of the master unit are based on the second acceptability condition status) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	
 Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798